DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 11/24/2019.
2.	Claims 1-16 are pending in the application. Claims 1, 9, and 16 are independent claims. 




Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/24/19 was filed after the mailing date of the application on 11/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to independent claim 1, the claim recites the following:
	‘the second model providing a correctness prediction of whether the first model provides correct prediction regarding the input case
	determining at least one input for which the second model predicts that the first model provides an incorrect an incorrect prediction’
The specification (See para. 0022 and 0037) states that the second model is then required to predict, given a case, whether the first model would provide a correct prediction for the case or not. The limitation, as presently claimed, seems to indicate the first model already provided an incorrect prediction. The specification falls short of describing ‘a correctness prediction of whether the first model provides correct prediction regarding the input case. Thus, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 
	The claim further recites the following:
	‘further training the first model also on a first corpus including the at least one input case and a corresponding label for each of the at least one input case, thereby improving performance of the first model’
The limitation, when read after the previous limitation seems to indicate that the first model receives the at least one input case a second time. The specification (para. 0022 and 0037) Cases for which the second model predicts that the first model would provide an incorrect prediction, are collected. Ground truth may be obtained for the collected cases. The first model may then be trained upon the cases collected with the ground truth obtained for the collected cases. The improving of performance is obtained through the first model further trained with a cases that has been modified with ground truth data. Thus, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.
In reference to independent claims 9 and 16, the claims recite similar language to that of independent claim 1. Therefore, the claims are rejected under similar rationale.
In reference to dependent claims 2-8 and 10-15, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims.





Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres, PGPub. 2021/0073532 filed (8/28/2020).
In reference to independent claim 1, Torres teaches:
	Obtaining a first model trained upon a multiplicity of input cases an a label corresponding to each input case, the first model providing a first prediction in response to an input case (See Torres, para. 0021-0030) a means of utilizing an extraction model that is made upon of multiple layered models that receive input data such as text from document and make predictions based on the received data.
	Obtaining a second model trained using the multiplicity of input cases and indications of whether a prediction of the first model regarding each of the multiplicity of input cases is correct, the second model providing a correctness prediction of whether the first model provides correct prediction regarding the input case (See Torres, para. 0024-0028) includes a combination of models including distinct algorithms for further identifying and modifying the labels based on probabilities determined for each textual input case. 
	Determining at least one input case for which the second model predicts that the first model provides an incorrect prediction (See Torres, para. 0027-0031) the confidence meta model may be a machine learning model that generates an accurate or inaccurate prediction label based upon the received text input case data. 
	Further training the first model also on a first corpus including the at least one input case and a corresponding label for each of the at least one input case, thereby improving performance of the first model (See Torres, para. 0031-0033) the labeled extraction predictions are added to confidence meta model training dataset. The confidence meta model is trained on the confidence meta model training dataset to learn the confidence features, document features thus improving the model by learning accurate and inaccurate labeled data. 
	Provide the at least one input case to the first model to obtain a first prediction (See Torres, para. 0032-0035) a means of utilizing the confidence meta model to receive the new extraction predictions as input and generate an extraction confidence prediction as output. 
further training the second model also on a second corpus including the at least one input case and a correctness label for the at least one input case, the correctness label being ‘correct’ if the first prediction is equal to the corresponding label, and ‘incorrect’ otherwise, thereby improving performance of the second model (See Torres, para. 0032-0035) if the confidence model may be retrained based upon low confidence scores associated with received input case not matching with the received ground truth data and thus can be reevaluated until the confidence meta model is satisfactory. 
In reference to dependent claim 2, Torres teaches:
	Determine at least one second input case for which the second model predicts that the first model provides a correct prediction; Providing the at least one second input to the first model to obtain a second prediction; and utilizing the second prediction (See Torres, para. 0030-0036) The confidence meta model may be retrained using a different set of input text, documents, etc. and further extraction predictions may be established until the performance of the confidence meta model may be deployed. 
In reference to dependent claim 3, Torres teaches:
	Wherein each input case comprises a first number of features and wherein the at least one input case for which the second model predicts that the first model provides an incorrect prediction comprises a predetermined multiplication of the first number of features (See Torres, para. 0033-0035) a means of determining percentages as they relate to confidence values for an extraction prediction against the ground truth data. Thus, the confidence meta model utilizes features and an inaccurate prediction of those features from a first model based upon a specific percentage confidence score. 
In reference to dependent claim 4, Torres teaches:
	Wherein the predetermined multiplication is between about five and about forty (See Torres, para. 0030-0034) as presently claimed, between ‘about’ five and ‘about’ forty fails to accurately provide a specific number and as such is relative. The reference to Torres provides specific features used in the extraction model and further identifies specific inaccurate predictions based on percentages as they relate to ground truth data received. 
In reference to dependent claim 5, Torres teaches:
	Wherein the first model is a classifier and the first prediction is a class identifier (See Torres, para. 0038) a means of utilizing the document model to classify the document type and/or document source for each document included in the sample set of transaction documents.
In reference to dependent claim 6, Torres teaches:
	Repeating said determining, said training the first model, said providing and said training the second model until a predetermined number of labels have been assigned to input cases (See Torres, para. The model may be retrained using a different set of data and thus improving the model based upon a new set of predictions and confidence scores. 
In reference to dependent claim 7, Torres teaches:
	Repeating said determining, said training the first model, said providing and said training the second model until a predetermined number of labels have been assigned to input cases (See Torres, para. The model may be retrained using a different set of data and thus improving the model based upon a new set of predictions and confidence scores that result in an out of the model being satisfactory.
In reference to dependent claim 8, Torres teaches:
	Wherein the first model does not associate a confidence level with the first prediction (See Torres, para. 0035-0038) a document model captures the textual features of a document and does not assign confidence levels with the textual feature predictions. 
In reference to claims 9-15, the claims recite a system for carrying out similar limitations to those found in the method claims, numbered 1-8, respectively. Therefore, the claims are rejected under similar rationale.
In reference to independent claim 16, the claim recites a computer program product including computer executable instructions for carrying out similar limitations to those found in independent claim 1. Therefore, the claim is rejected under similar rationale.

	






	Conclusion
8.	The examiner recommends holding a telephonic interview to discuss concepts as they relate to the outcomes of each model (labels/ground truth) and how each model is improved. The claim recites a ‘multiplicity of input cases’ and ‘an input case’. The examiner believes the ‘at least one input case’ is not associated with the ‘multiplicity of input cases’ however it would clarify the claim if it was known where ‘the at least one input case’ derives from and if it’s a new case separate from the ‘multiplicity of input cases’. The determining step includes ‘at least one input case’.  The examiner is unclear what defines the ‘corresponding label’ for the at least one input case. The examiner recommends changing ‘obtaining a second model trained using the multiplicity of input cases and indications of whether a prediction’ to ‘obtaining a second model trained using the plurality of input cases and labels indicating whether a prediction of the of the first model regarding each of the plurality of input cases is correct or incorrect’. The specification (para. 0038) states that ground truth may be obtained for the collected cases, or a subset thereof, for example by a human expert labeling the cases. The examiner recommends adding language to further clarify the ‘corresponding label’. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178